Case 3:20-cv-00017-MMH-JBT Document 52 Filed 03/31/21 Page 1 of 4 PageID 545




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                                 Case No. 3:20-cv-00017-MMH-JBT

Plaintiff,

v.


TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

Defendants.
___________________________/

       DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
        TO PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS

       Defendants, TRANS-HIGH CORP. and HIGH TIMES HOLDING CORP.,

through undersigned counsel, hereby file their Memorandum in Opposition to

Plaintiff's Motion to Compel Depositions [ECF No. 49] (the “Motion”), and state:

A.     Defendants’ Have Already Produced a Corporate Representative
       for Depositions

       By his Motion, Plaintiff seeks an order compelling Defendants to produce a

particular person, Justin Ehrlich, for deposition as a Rule 30(b)(6) representative

of Defendants. (Motion at 4.) Plaintiff, however, has zero entitlement to this relief.

       First, Rule 30(b)(6) does not permit the Plaintiff to decide who will appear

for deposition on behalf of the Defendants.
Case 3:20-cv-00017-MMH-JBT Document 52 Filed 03/31/21 Page 2 of 4 PageID 546




      Second, Defendants already produced, on March 26, 2021, a Rule 30(b)(6)

representative for both Defendants for deposition with respect to all sixteen (16)

areas of inquiry that Plaintiff designated in his deposition notices to Defendants.

(See Notices of Deposition, attached as Exhibit A.)

      Because Defendants have fully complied with their obligation to produce

Rule 30(b)(6) representatives for deposition regarding all areas of inquiry

designated by Plaintiff, Defendants have no further obligation to produce any other

witness for deposition. The Court should thus deny Plaintiff’s Motion.

B.    Non-Party Stormy Simon Has Already Appeared for Deposition

      By his Motion, Plaintiff also seeks an order compelling Defendants to

produce non-party Stormy Simon (“Simon”) for deposition. Again, Plaintiff has

zero entitlement to this relief and thus the Court should deny his Motion.

      First, Simon already appeared for deposition, which Plaintiff’s counsel

conducted via Zoom today, March 31, 2021. (See Notice of Deposition, attached as

Exhibit B.)

      Second, the only depositions that Plaintiff may take on notice are of the

parties to the litigation. If Plaintiff desires to depose a non-party, he must serve

that non-party with a subpoena. This is true whether or not that non-party is a

director or employee of a party.

      Third, Simon is no longer on the board of either Defendant. (But even if she

were still on one or both of Defendants’ boards, Plaintiff would need to serve her

with a subpoena to compel her appearance at deposition.) But because Simon is no
                                     Page 2 of 4
Case 3:20-cv-00017-MMH-JBT Document 52 Filed 03/31/21 Page 3 of 4 PageID 547




longer affiliated with either Defendant, Defendants lack any ability to make Simon

appear for deposition.

      Fourth, there is zero authority that Defendants’ statement in their initial

disclosures that Simon’ address is “c/o” Defendants’ counsel alters the foregoing

rules whereby Plaintiff must subpoena Simon to compel her appearance for

deposition.

      Fifth, Defendants provided Plaintiff’s counsel with Simon’s most recent

email address and telephone number, which proved to be sufficient information

for Plaintiff’s counsel to reach her and coordinate the conduct of her March 31,

2021 deposition. But even if Plaintiff’s counsel had been unable to coordinate

Simon’s deposition on or before that date, as noted in the Motion, Defendants

agreed that the deadline to complete discovery should be extended to permit

Plaintiff to subpoena and depose. Consequently, Plaintiff does not require any

further information from Defendants, or any relief from the Court, to obtain

Simon’s deposition appearance.

      WHEREFORE, Defendants, TRANS-HIGH CORP. and HIGH TIMES

HOLDING CORP., respectfully request that this Court enter an order denying

Plaintiff's Motion to Compel Depositions [ECF No. 49], awarding Defendants their

reasonable attorneys’ fees responding to said motion, together with such other and

further relief as this Court deems just and proper.




                                     Page 3 of 4
Case 3:20-cv-00017-MMH-JBT Document 52 Filed 03/31/21 Page 4 of 4 PageID 548




Dated:       March 31, 2021                     Respectfully submitted,


                                                THE BEHAR LAW FIRM, P.A.
                                                Attorneys for Plaintiff
                                                3323 N.E. 163rd Street, Suite 402
                                                North Miami Beach, FL 33160
                                                Tel: (786) 735-3300
                                                Fax: (786) 735-3307
                                                hrb@beharlegal.com
                                                sms@beharlegal.com
                                                np@beharlegal.com

                                             By: s /Samuel M. Sheldon
                                               Howard R. Behar
                                               Florida Bar No. 54471
                                               Samuel M. Sheldon
                                               Florida Bar No. 54088

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 31, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

notification of electronic filing to all counsel of record.

                                                s/ Samuel M. Sheldon_
                                                Samuel M. Sheldon




                                       Page 4 of 4
